Name: Commission Regulation (EC) No 156/2002 of 28 January 2002 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32002R0156Commission Regulation (EC) No 156/2002 of 28 January 2002 amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products Official Journal L 025 , 29/01/2002 P. 0024 - 0024Commission Regulation (EC) No 156/2002of 28 January 2002amending Regulation (EC) No 174/1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1670/2000(2), and in particular Article 31(14) thereof,Whereas:(1) Article 15 of Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down special detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licenses and export refunds in the case of milk and milk products(3), as last amended by Regulation (EC) No 2298/2001(4), differentiates the award fo refunds for cheese exports by their destination. Under the bilateral Agreement on Trade in Agricultural Products between the European Community and the Swiss Confederation, signed in Luxembourg on 21 June 1999, refunds for cheese exported to Switzerland will be abolished with effect from the date of entry into force of the Agreement, which is currently being ratified. Article 17 of the Agreement provides for its entry into force on the first day of the second month following the final notification of the deposit of the instruments of ratification or approval of all the agreements referred to in that Article. In order to ensure compliance with the provisions of the Agreement in this regard, Commission Regulation (EC) No 2594/2001(5), which derogates from Regulation (EC) No 174/1999, shortens the period of validity of the licences concerned so that, when the Agreement enters into force, licences issued with advance fixing of the refund with Switzerland as their destination will no longer be valid. However, as Switzerland falls within the "other destinations" zone and forms a customs union with Liechtenstein, under Article 15(1) of the above Regulation a licence issued for a destination other than Switzerland could conceivably be used for exports to Switzerland or for exports to Liechtenstein with a view to their placement on the Swiss market. To prevent this risk of diversion, two specific zones should be created, one for Switzerland and one for Liechtenstein.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk products,HAS ADOPTED THIS REGULATION:Article 1Article 15(3) of Regulation (EC) No 174/1999 is replaced by the following: "3. The zones referred to in paragraph 1 shall be as follows:- Zone I: destination codes 055, 060, 070 and 091 to 096 (inclusive),- Zone II: destination codes 072 to 083 (inclusive),- Zone III: destination code 400,- Zone IV: destination code 037,- Zone V: destination code 039,- Zone VI: all other destination codes."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to licences applied for on or after its date of entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 January 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 193, 29.7.2000, p. 10.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 308, 27.11.2001, p. 16.(5) OJ L 345, 29.12.2001, p. 32.